         Case 1:19-cv-04466-LMM Document 56 Filed 05/15/20 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


 TAKIA WALTON, DANYLLE                     :
 MCHARDY, GEORGE DE LA PAZ                 :
 JR., KEVIN JACOBS, and FEIONA             :
 DUPREE, individually and on behalf        :
 of all others similarly situation,        :
                                           :
         Plaintiffs,                       :
                                           :
 v.                                        :
                                           :
 PUBLIX SUPER MARKETS INC.,                :         CIVIL ACTION NO.
                                           :         1:19-CV-4466-LMM
                                           :
                                           :
                                           :
         Defendant.                        :

                                       ORDER

        On April 10, 2020, the Court denied Defendant’s Motion to Dismiss. Dkt.

No. [51]. However, the Court recognized that it might be appropriate to permit

Defendant to file a motion for partial summary judgment regarding Plaintiffs’

proposed class definition on an expedited schedule. See id. After reviewing the

parties’ briefing [53; 55] on this matter, the Court directs the parties as follows:

      1. Plaintiffs will have seven (7) days from the date of this Order to send

         written discovery to Defendant on the limited issue of whether the

         assistant managers were classified as exempt during the relevant period.

      2. Defendant can then review the written discovery and confer with Plaintiff

         within seven (7) days on the following:
   Case 1:19-cv-04466-LMM Document 56 Filed 05/15/20 Page 2 of 3



      a. How long Defendant needs to respond to the written discovery; and

      b. Whether Defendant will be making specific objections to the actual

         written discovery and whether the parties can work through those

         issues to resolution.

If the parties have any disputes after conferring on these issues, they should

email them to Ms. Bryant for the Court’s consideration.

3. If Plaintiffs seek additional discovery after they receive Defendant’s

   responses to the written discovery, they will need to specifically identify

   what information they seek, how they wish to obtain it, and why the

   written discovery was not satisfactory.

4. Defendant asks for “mutual” discovery on this issue. Dkt. No. [55] at 5. It

   is unclear to the Court what discovery Defendant seeks on this limited,

   but Defendant can also submit written discovery requests on this limited

   issue to Plaintiffs. Such requests shall proceed under the same set of rules

   outlined above.

5. The Court is willing to enter a scheduling order for this process but finds

   it difficult to do so at this time without knowing how long it will

   realistically take to complete this limited discovery. The parties are

   directed to confer after they have received more information as to how

   long this process will likely take and submit a consent proposed

   scheduling order, if possible. If the parties are not able to agree on a




                                     2
 Case 1:19-cv-04466-LMM Document 56 Filed 05/15/20 Page 3 of 3



consent order, they are to file their proposed versions for the Court’s

consideration.



IT IS SO ORDERED this 15th day of May, 2020.


                               _____________________________
                               Leigh Martin May
                               United States District Judge




                                  3
